Citation Nr: 1729714	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints (claimed as joint pain), as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for loss of a tooth, as a result of exposure to ionizing radiation, for VA compensation and treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1973.  Records show he had service in the Marshall Islands in 1972 and 1973, including service on Enewetok (or Eniwetok) Atoll.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues remaining on appeal were remanded for additional development in February 2014.  

With respect to the dental claim, a claim for dental compensation must also be considered as a claim for dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  As the question of entitlement to dental treatment has never been addressed by the RO, the issue is not properly before the Board.  Further discussion of this matter will be addressed in the remand portion of this appeal.


FINDINGS OF FACT

1.  Arthritis of multiple joints was not manifest during active service nor was it manifest within a year of discharge; and, the evidence fails to establish that it developed as a result of service or ionizing radiation exposure during service.

2.  Loss of a tooth (or a dental disability for VA compensation purposes) was not manifest during active service; and, the evidence fails to establish that it developed as a result of service or ionizing radiation exposure during service.  
CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Loss of a tooth or a dental disability for VA compensation purposes was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has arthritis of multiple joints and loss of a tooth or a dental disability for VA compensation purposes as a result of service.  Specifically, as a result of ionizing radiation exposure as a result of his service on Eniwetok.  He testified that he had worn radiation exposure badges during this service that had turned black and were collected from him each day.  He described having had exposure to contaminated soil and food and stated that his teeth had fallen out approximately one year after service.  He provided articles and information in support of his claims documenting and addressing activities involving tests associated with atmospheric detonation of nuclear devices in and around Eniwetok.  He also asserted, in essence, events supporting his claim that he was exposed to ionizing radiation in service included his mother's death after exposure to sea shells he sent her from Eniwetok and the subsequent medical problems experienced by his children and grandchildren.  He testified that his teeth began falling out about a year following separation from service.  He stated, "I never had bad teeth."  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311 (2016).  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The facts in this case do not involve cancer or a "radiogenic disease" and the specific provisions of 38 C.F.R. §§ 3.309(d) and 3.311 are not applicable.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA compensation purposes the loss of teeth due to the loss of substance of the body of the maxilla or mandible are disabilities but only if due to bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2016).  It is noted that the loss of the alveolar process as a result of periodontal disease are not disabling for VA purposes.  

Certain chronic diseases, including arthritis, are also subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's service treatment records include a report of medical history dated in January 1971, shortly prior to entrance into service, which shows that he indicated that he had a history of severe tooth or gum trouble.  The "physician's summary" notes a history of dental caries.  Reports, dated in March and April of 1971, indicate that the Veteran was found to have gingivitis, with abnormalities of the following teeth: #1-#3, #14-#19, and #30-#32.  At that time, he received treatment for cavities, and extraction of tooth #18.  He received a number of routine dental treatments during service, with extraction of teeth #15, #16, and #19.  The Veteran's separation examination report, dated in March 1974, shows that his feet, upper and lower extremities, and spine, other musculoskeletal" were clinically evaluated as normal.   Tooth #3 was indicated to be restorable, tooth #32 was non-restorable,  and teeth #15, #16, #18, and #19 were missing.  

The Veteran's personnel file shows that he was a member of "AC (assault craft) Unit One" between March 1971 and March 1974.  Administrative remarks, dated in May 1973, state that Assault Craft Unit One operated LCU-1614 at Eniwetok Atoll in support of an engineering and radiological survey jointly conducted by the Defense Nuclear Agency and the U.S. Atomic Energy Commission from November 22, 1972 to December 20, 1972, and from January 3, 1973 through January 31, 1973.

In May 2009, the National Personnel Records Center stated that a DD Form 1141 (radiation exposure record) was not found for the Veteran.  

As for the post-service medical evidence, VA progress notes, dated in 2009, note arthritis by history, obesity, dental caries,  "exposure to radioactive isotopes," and "history of possible exposure to radioactive material."  An X-ray of the spine notes minimal osteophyte formation, and bilateral L5 spondylolysis, causing a second degree L5/S1 spondylolisthesis.  X-ray reports for the bilateral knees, the right hand, and the bilateral elbows, dated in 2010, note minimal arthritis/osteoarthritis, or mild hypertrophic degenerative changes.  On multiple occasions, examiners recorded the Veteran's assertions of being exposed to radiation during service.  

An October 2010 VA medical statement from the Veteran's primary care provider noted he had served on Enewetok Atoll and spent four months surveying for radioactive materials.  It was noted that while there he was exposed to radioactive materials and that he was the only surviving member of 20 member survey team.  The examiner noted the Veteran's belief that exposure to radioactive materials had caused health-related problems for himself and his family.  The physician stated the Veteran had significant dental problems with progressive loss of teeth over the years, including severely carious teeth at present, and other problems including degenerative arthritis of the low back.  The physician noted an association between radiation exposure and hematologic malignancies was well documented, but that he was not familiar with any association to dental problems.  No opinion as the etiology for degenerative arthritis of the low back was provided.  

An April 2011 medical statement from a private licensed clinical social worker noted the Veteran had documented evidence that he had served on Enewetok Atoll and collected marine specimens.  The examiner stated that with the well-documented history associated with the testing performed at that site "it would seem impossible that [the Veteran] was not CRITICALLY and CHRONICALLY exposed to unsafe levels of nuclear contamination."  It was the examiner's opinion that the Veteran had posttraumatic stress disorder secondary to his primary exposure to excessively high levels of nuclear radiation/fall-out and noted that "[t]his does not begin to consider the long-term, chronic medical and physical effects from the nuclear testing radiation levels found on the above-mentioned island."

An April 2015 Defense Threat Reduction Agency report verified that the Veteran had been assigned to a four-boat unit involved in sampling low-level radioactive lagoon sediments as part of the 1972 to 1973 Enewetok Atoll Radiological Survey.  It was noted that a search revealed no dosimetry records for the Veteran, but that the records of six other sediment sampling project personnel revealed dosimetry results of 0.000 rem.  The Veteran's reported dose was also found to be 0.000 rem.

As an initial matter, the Veteran has testified that he did not have any problems with his teeth prior to service.  However, records dated prior to, and shortly after entrance into service, clearly show that he indicated that he had a history of "severe tooth or gum trouble," and that he was noted to have dental caries.  There were also findings of gingivitis, and abnormalities of several teeth at that time.  In addition, his personnel files show that he received three nonjudicial punishments during service, to include one for a period of unauthorized absence.  Unauthorized absence precludes the performance of military duties and thus cannot constitute a minor offense.  Stringham v. Brown, 8 Vet. App. 445, 448   (1995) (citing Cropper v. Brown, 6 Vet. App. 450, 452   (1994)).  Finally, an August 2009 VA progress notes states that he has "significant psychosis," which is evidence that he may be responding to internal stimuli.  The Board therefore finds that he is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board further finds that the Veteran's arthritis of multiple joints, and loss of a tooth or a dental disability for VA compensation purposes, were not manifest during active service.  38 C.F.R. § 3.303.  Arthritis of any joint is not shown to have been manifest during service, or within a year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  There is no indication of arthritis in service, or within the first post-service year, and no probative evidence of joint pain for many years after service.  Id.  The earliest post-service medical evidence of arthritis is dated many years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  Accordingly, service connection on a direct, or presumptive basis, is not warranted for either of the claims.  

To the extent that the Veteran contends his in-service exposure to ionizing radiation caused the claimed disabilities, the disorders in issue do not include "radiogenic diseases" or diseases for which presumptive service connection may be established based upon radiation exposure.  The most probative evidence of record on this issue, the DTRA dose estimate, indicates that the Veteran was not exposed to radiation during service.  There is no competent and credible evidence demonstrating that the Veteran has arthritis of multiple joints, or a dental disorder for VA compensation purposes, that developed during, or as a result of, service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

Although the October 2010 and April 2011 medical statements found the Veteran had present medical problems as a result of radiation exposure, the statements did not specifically identify arthritis, or a dental disorder, as having developed as a result of such exposure.  Nor was any rationale provided addressing how it had been determined that the Veteran was actually exposed to any significant level of ionizing radiation.  To the extent these statements imply the issues on appeal are related to such exposure, the Board finds they are not credible because they are shown to have been based, in pertinent part, upon an inaccurate or unestablished history as to exposure to radioactive materials or excessively high levels of nuclear radiation/fall-out.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If [an] opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[A]n adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  In this regard, the April 2015 Defense Threat Reduction Agency (DTRA) report and dose estimate are considered the most probative evidence of record on the issue of radiation exposure, as the DTRA provided its dose estimate for the Veteran based upon a review of records specifically relevant to the Veteran's claim.  The DTRA concluded that the Veteran's dose estimate was 0.000 rem.  A dose estimate of zero is conclusive of no exposure to ionizing radiation.  See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).  Accordingly, this evidence is insufficiently probative to warrant a grant of either of the claims.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

With regard to article submitted by the Veteran, these relate to background historical evidence of nuclear testing.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the articles submitted by the appellant are not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.

Consideration has been given to the Veteran's personal assertion that he has arthritis of multiple joints, and loss of a tooth or a dental disability, related to radiation exposure during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues as to a nexus to radiation exposure in service in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Etiological opinions based upon radiation exposure are not matters that are readily amenable to mere lay diagnosis (a diagnosis requires specific testing) or probative comment regarding such etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board has also determined that the Veteran is not a credible historian.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for arthritis of multiple joints, and loss of a tooth or a dental disability, is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in January 2009, December 2013,  Board hearing transcript.  Neither the Veteran, nor his representative/attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues remaining on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, an April 2015 dose estimate from the Defense Threat Reduction Agency, VA treatment reports, an October 2010 VA medical statement, non-VA (private) treatment records, an April 2011 private medical statement, copies of articles and internet-source information, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the claims involved are not identified radiogenic diseases for VA compensation purposes and the Defense Threat Reduction Agency has provided a radiation dose report for the Veteran of 0.000 rem.  Nor is the Veteran shown to have had service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959.  But see 38 CFR 3.309 (d)(3)(iv)(C) (2016).  As such, further VA action regarding his possible ionizing radiation exposure in service is not warranted.  See Wandel v. West, 11 Vet. App. 200, 205 (1998).  There is no indication of arthritis during service, or to show that his present arthritis and tooth loss may be reasonably attributed to any specific event, injury, or disease during active service.  Therefore, a VA examination or medical opinion is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not accurate, as in this case).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

In June 2014, the Board remanded these claims.  The Board directed that all of the Veteran's service records be obtained, followed by obtaining a dose estimate.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





ORDER

Entitlement to service connection for arthritis of multiple joints (claimed as joint pain), as a result of exposure to ionizing radiation, is denied.

Entitlement to service connection for loss of a tooth, as a result of exposure to ionizing radiation, is denied.


REMAND

The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (2016); Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).

Under 38 C.F.R. § 3.381, VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a) (2016).

In this case, the RO did not refer the claim of service connection for a dental disability for purposes of VA outpatient treatment purposes.  Therefore, a remand is appropriate for the claim to be referred to the VHA to make the initial determination on the claim.

Accordingly, the issue of  service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. §17.161 is REMANDED for the following actions:

1.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.

3.  After completion of the above and any additional development deemed necessary, the appeal of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


